Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2021 has been entered.

3.	Claims 1, 4, 6, 9-10, 16-17, 19, 23, 27, 29-31, 33-34 and 36 have been examined. 

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 10/14/2020.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4, 6, 9-10, 16-17, 19, 23, 27, 29-31, 33-34 and 36 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland (California Institute of .
Claims 1, 4, 6, 9-10, 16-17, 19, 23, 27, 29-31, 33-34 and 36 are herein drawn to a method of treating a malignancy in a patient comprising: (a) obtaining a plurality of T cells comprising one or more chimeric receptors; and (b) administering an effective dose of the T cells to the patient, wherein the effective dose comprises a predetermined amount of poly-functional T cells, wherein the predetermined amount of poly-functional T cells is determined using the poly-functional Strength Index (PSI), wherein the polyfunctional cells comprise CD4+ T cells that have been determined to secrete IL- 17alpha, IL-8, and/or IFNgamma and/or CD8+ T cells that have been determined to secrete Granzyme B, IFNgamma, IL-8, and/or MIP-1alpha, wherein the chimeric receptor targets a tumor antigen, wherein the tumor antigen is NY-ESO-1, wherein the malignancy is melanoma.
Sutherland teaches using average PSI as a prediction metric for patients treated in genetic engineered adoptive cell transfer (ACT) (see entire document, e.g. page 77); wherein the patients are melanoma patients, and T cells had been transduced with the NY-ESO-1 TCR viral vector (see page 68). Sutherland teaches that CD4 and /or CD8 T cells have been determined to secrete Granzyme B, IFNgamma; see page 97.
For claims 4, 6 and 10, Sutherland teaches the poly-functional strength index (PSI) is shown below: 
    PNG
    media_image1.png
    122
    633
    media_image1.png
    Greyscale

For claims 16-17 and 27, Sutherland teaches cytokine includes IL-17; see page 91.

The Applicant’s arguments:
Nothing in Sutherland teaches the claimed method at least because nothing in Sutherland teaches a method of administering an effective dose of the T cells to the patient, wherein the effective dose comprises a predetermined amount of polyfunctional T cells . . , wherein the polyfunctional cells comprise CD4+ T cells that have been .

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Sutherland teaches that CD4+ and /or CD8+ T cells have been determined to secrete Granzyme B, IFNgamma; see page 97.
Additionally, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 36 remain rejected under 35 U.S.C. 103 as being unpatentable over Sutherland (California Institute of Technology, 2016, pp. 1-116, Ph.D. Thesis, .
	Claim 36 is drawn to the method of claim 1, wherein the chimeric receptor targets a tumor antigen, wherein the tumor antigen is CD19.
	The teachings of Sutherland have been set forth in the above rejection of claims 1, 4, 6, 9-10, 16-17, 19, 23, 27, 29-31, 33-34 and 36 under 35 U.S.C. 102(a)(1). 
	Although Sutherland teaches tumor antigen NY-ESO-1, Sutherland does not teach tumor antigen CD19.
	However, this deficiency is remedied by Mackay et al.
	Mackay et al. teach a method of identifying poly-functionally T cells population as efficacious for use in an adoptive cell therapy comprises determining a Poly-functional Strength Index (PSI), wherein the Pol-functional Strength Index is the product of a percentage of poly-functional T cells within the T cell population and an average signal intensity of two or more cytokines, wherein an increase in the PSI indicates an increase in the potency of the poly-functional T cells; see entire document, e.g. claims 1, 8-10, 69-74. Mackay et al. teach the poly-functional T cells population as efficacious for use in an adoptive cell therapy for treating cancer when the PSI indicates that at least 50% of T cells are poly-functional; see claims 88-91, 101-102, 110-112. Mackay et al. teach the adoptive cell therapy (ACT) comprises engineered T-cells expression CD19; see page 53.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to arrive the claimed invention using PSI as a prediction metric for patients treated in genetic engineered adoptive cell transfer (ACT), wherein the ACT comprises engineered T-cells expression CD19. One would have been motivated to do so because Sutherland teaches using average PSI as a prediction metric for patients treated in genetic engineered adoptive cell transfer (ACT); Mackay et al. teach a method of identifying poly-functionally T cells population as efficacious for use in an adoptive cell therapy (ACT) for treating cancer comprises determining a Poly-functional Strength Index (PSI). Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to arrive 

The Applicant’s arguments:
Neither Sutherland nor MacKay teach or suggest a method of administering an effective dose of the T cells to the patient, wherein the effective dose comprises a predetermined amount of polyfunctional T cells . . , wherein the polyfunctional cells comprise CD4+ T cells that have been determined to secrete IL- 17alpha, IL-8, and/or IFNgamma and/or CD8+ T cells that have been determined to secrete Granzyme B, IFNgamma, IL-8, and/or MIP-1alpha, which is a limitation of claim 1.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Sutherland teaches that CD4+ and /or CD8+ T cells have been determined to secrete Granzyme B, IFNgamma; see page 97.
Additionally, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  

Conclusion
10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/YAN XIAO/
Primary Examiner, Art Unit 1642